Title: From Thomas Jefferson to John Benson, 21 September 1807
From: Jefferson, Thomas
To: Benson, John


                        
                            Sir
                            
                            Monticello Sep. 21. 07.
                        
                        After the mail which shall be sent from Fredericksburg to this place on the evening of Friday the 25th. inst.
                            be so good as to discontinue the daily rider and to forward all dispatches for me to Washington direct. I salute you with
                            my best wishes.
                        
                            Th: Jefferson
                            
                        
                    